Citation Nr: 0806945	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  05-10 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a compensable initial rating for status post 
retropubic prostatectomy for cancer of the prostate, with 
erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel







INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in December 2003 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Review of the veteran's claim at this time would be 
premature.  In a VA Form 9 received in March 2005, the 
veteran requested to appear at a personal hearing before a 
Veterans Law Judge at the local RO (Travel Board hearing).  
In a statement received by the Board in February 2008, the 
veteran clarified and confirmed this request.
 
Therefore, to accord the veteran due process, he should be 
scheduled for a Travel Board hearing.  38 C.F.R. §§ 20.700, 
20.704 (2007).

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a hearing at the 
RO before a Veterans Law Judge, in 
accordance with applicable law.  A copy of 
the notice scheduling the hearing should be 
placed in the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



